                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT


EMPLOYEE BENEFIT PLAN of           :
COMPASS GROUP USA, INC.,           :
                                   :
     Plaintiff,                    :
                                   :
v.                                 :    Case No. 3:14-cv-00389 (RNC)
                                   :
MILLER, ROSNICK, D’AMICO,          :
AUGUST & BUTLER, P.C.,             :
                                   :
     Defendant.                    :

                           RULING AND ORDER

     Plaintiff Employee Benefit Plan of Compass Group USA, Inc.,

is the fiduciary of an employee welfare benefit plan (“the

Plan”) administered pursuant to the Employee Retirement Income

Security Act of 1974 (“ERISA”).    William Marino, a participant

in the Plan, suffered injuries caused by a third party and

Plaintiff paid for his medical treatment.      Defendant Miller,

Rosnick, D’Amico, August & Butler, P.C. (“Miller Rosnick”)

brought suit against the third party on behalf of Marino,

obtained a lump sum settlement, took its attorney’s fees and

costs from the settlement proceeds, and disbursed the remainder

to Marino.   A consent judgment has been entered in favor of

Plaintiff against Marino in the amount of the medical expenses

Plaintiff paid on his behalf, but Plaintiff seeks to recover

this amount from Miller Rosnick.       The question addressed here is

whether the relief Plaintiff seeks against the law firm falls

                                   1
within the scope of § 502(a)(3)(B) of ERISA, which authorizes a

fiduciary to bring an action “to obtain appropriate equitable

relief” for conduct that violates ERISA or the terms of a plan.

Plaintiff contends the answer is yes; Defendant responds the

answer is no.   I conclude that Defendant is correct and

therefore grant Defendant’s motion for summary judgment and

deny Plaintiff’s cross-motion.

                       I. Factual Background

     The Plan contains a provision entitled “Subrogation and

Reimbursement,” which provides as follows:

     [I]f a Participant incurs charges or expenses for any
     illness, injury or other condition as a result of the
     act of a third party or parties . . . and such
     Participant has or may have a legal right to seek
     restitution from such third party, his insurance
     company or other responsible party for such act, then
     any payment of benefits made under this Plan based on
     such illness, injury or other condition automatically
     shall be subject to the provisions of this Section.
     The Participant shall advise the Plan of any claim or
     potential claim he might have against any [such] third
     party or his insurance company as of the date the
     person becomes a Participant under this Plan, or, if
     later, within sixty (60) days of the act which gives
     rise to such claim if such act also results in payment
     of benefits being made under the Plan. . . .
     If a Participant receives any judgment, settlement or
     other payment from any person or persons considered
     responsible for the condition which gives rise to the
     expenses which the Plan pays, . . . the Participant
     shall reimburse the Plan from the first of such
     payments received to the extent of the expenses paid
     under the Plan regardless of whether the judgment,
     settlement or other payment allocates any specified
     amount to medical expenses paid under the Plan. The
     Plan’s right to recovery shall be enforceable, even if

                                 2
     the Participant has not been made whole. If the
     Participant fails to timely and fully reimburse the
     Plan for such expenses, any future claims the
     Participant makes under the Plan shall be offset by
     any amounts owed by the Participant to the Plan.

The Plan reserves Plaintiff’s right to “request a court to

establish a constructive trust or equitable lien” on assets

“held by a third party” and to “sue the Participant or a third

party in state court for reimbursement of funds held by such

party.”

     Beginning in early 2011, Kerris Brown, an employee of

Rawlings Company, LLC, Plaintiff’s subrogation agent,

communicated with Attorney James Butler at Miller Rosnick

regarding Plaintiff’s payment of Marino’s medical expenses. In a

series of communications, Brown provided documentation of

medical expenses paid on Marino’s behalf, requested information

about Marino’s lawsuit, and asserted a lien on funds recovered

from the lawsuit.

     With regard to these communications, the record shows the

following. Brown first contacted Butler on February 22.     Her

letter provided notice of plaintiff’s payment of medical

expenses on behalf of Marino and requested information regarding

his lawsuit against the responsible party.   On March 2, Brown

sent Butler the first of several summaries of medical expenses

paid on behalf of Marino.   On April 5, she followed up with



                                 3
Butler regarding her first communication.    This letter again

requested information about the lawsuit and noted that “to date,

[Butler] ha[d] not provided that information nor acknowledged

representation of [Marino].”    On May 17, Brown followed up

again, seeking the same information.    She noted that “[f]ailure

to provide such information may result in a finding of non-

cooperation.   The member may be held accountable for any

prejudice to [Plaintiff’s] right of recovery as a result of the

failure to comply.”   On June 7, and again on June 13, Brown sent

Butler updated lists of medical expenses.

     On June 20, Butler sent a letter to Brown, his first

communication to her contained in the record.    In the letter, he

commented on the medical expenses claimed by plaintiff but wrote

that his “letter [was], in no way, meant to convey that {he]

accept[ed] the legitimacy and validity of [Plaintiff’s] claimed

lien.”   On November 11, he wrote to Brown stating that he had

requested “documentation” related to plaintiff’s claim “[o]n

numerous occasions” and been provided no “documentation

whatsoever.”   Butler threatened legal action if the information

was not provided.

     On December 5, Ben White, associate general counsel

at Rawlings, wrote to Butler.    White’s letter suggests that

Brown had inquired about the employment status of Marino

(salaried or hourly) to ensure she provided Miller Rosnick with
                                  4
the right documentation supporting Plaintiff’s claim but Miller

Rosnick had failed to provide the requested information.

Enclosed with the letter were pertinent pages from both the

salaried and hourly plans.

         On May 3, 2012, Brown sent a letter to Butler

notifying him that Rawlings was aware that Marino had reached a

settlement in the civil case.    In fact, the case been settled

for a lump sum payment of $160,000.    The letter requested that

Butler contact Brown to arrange for satisfaction of Plaintiff’s

claim.

         On May 8, 2012, Butler responded to Brown.   He

acknowledged the settlement but argued that Rawlings was

attempting to collect on a claimed lien without providing proof

of the lien’s legitimacy.    Butler added that he was “awaiting

the Schedule A’s that you must file along with the Form 5500 to

be in compliance with the reporting requirements under the

applicable ERISA statutes.”    Butler offered to advise Marino to

pay $5,000 to settle the matter but stated that “this offer, in

no way, acknowledges the validity or legality of [plaintiff’s]

claim.”

     About two months later, Butler disbursed the settlement

proceeds.    Of the total amount of $160,000, Butler disbursed

$55,872.68 to his law firm to cover costs, plus another $50,000



                                  5
for attorney’s fees.   The remaining $54,127,32 was disbursed to

Marino and several of his creditors.

     Subsequently, on September 6, 2012, White responded to

Butler’s letter of May 8. White wrote that IRS Form 5500 is

not an appropriate tool to determine a plan’s funding status.

He also enclosed a Summary Plan Description (“SPD”). 1

                       II. Procedural History

     In 2014, Plaintiff brought this suit against Miller Rosnick

and Marino claiming that neither had reimbursed it for covering

Marino’s medical costs, and seeking “equitable relief in the

form of a constructive trust and equitable lien on the amounts

held by defendants that rightfully belong[] to plaintiff.”

After the suit was filed, and while cross-motions for summary

judgment were pending, the Supreme Court decided Montanile v.

Board of Trustees of the National Elevator Industry Health

Benefit Plan, -- U.S. --, 136 S. Ct. 651 (2016).   Montanile held

that when a participant in an ERISA plan settles with a third

party responsible for his or her injuries, and then “dissipates




1 The record includes the full Plan document, which contains the
provision entitled “Reimbursement and Subrogation” set forth
above. ECF No. 41 ¶ 6; ECF No. 41-1 at 99-100; see generally
id. at 87-190. White’s letter of September 6 states that the
Plan’s subrogation section is attached. But the subrogation
section in the attachment to the letter does not appear in the
Plan document itself. ECF No. 41-3 at 42-48.
                                 6
the whole settlement on nontraceable items, the fiduciary cannot

bring a suit to attach the participant’s general assets under

§ 502(a)(3) because the suit is not one for ‘appropriate

equitable relief.’”   Id. at 655.       The parties submitted

supplemental briefing with regard to Montanile.        After reviewing

the supplemental briefing, I concluded that further discovery

was necessary to determine whether the settlement funds at issue

here had been dissipated.   The motions for summary judgment were

denied pending completion of that discovery.

     Discovery disputes arose.   To resolve an impasse with

regard to discovery, Defendant stipulated that it “waives and

will not assert any defense to [Plaintiff’s] claim(s) that may

be available pursuant to [Montanile] and which is based on

[Defendant’s] purported dissipation, commingling or otherwise

disbursing its fee and costs incurred in connection with the

legal representation provided” to Marino.        That same month, a

consent judgment entered against Marino in the amount of

$33,267.92, terminating his status as a party.        Plaintiff and

Defendant then renewed their cross-motions for summary judgment.

                            III. Analysis

     Summary judgment may be granted when there is no “genuine

issue of material fact and, based on the undisputed facts, the

moving party is entitled to judgment as a matter of law.”

D'Amico v. City of New York, 132 F.3d 145, 149 (2d Cir. 1998).

                                    7
A genuine issue of fact exists “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).    In

considering cross-motions for summary judgment, “the court must

evaluate each party’s motion on its own merits, taking care in

each instance to draw all reasonable inferences against the

party whose motion is under consideration.”   Coutard v. Mun.

Credit Union, 848 F.3d 102, 114 (2d Cir. 2017) (quoting

Schwabenbauer v. Bd. of Educ., 667 F.2d 305, 314 (2d Cir.

1981)).

      The issue in this case is purely legal - whether

Plaintiff’s claim against Defendant seeks relief within the

scope of § 502(a)(3)of ERISA.   This section of ERISA provides

that a fiduciary may sue: “(A) to enjoin any act or practice

which violates any provision of this subchapter or the terms of

the plan, or (B) to obtain other appropriate equitable relief

(i) to redress such violations or (ii) to enforce any provision

of this subchapter or the terms of the plan.”   29 U.S.C.

§ 1132(a)(3).

     The meaning of “appropriate equitable relief” in

§ 502(a)(3) has been addressed by the Supreme Court in a series

of cases.   “Under [the Supreme] Court’s precedents, whether the

remedy a plaintiff seeks ‘is legal or equitable depends on (1)

the basis for the plaintiff’s claim and (2) the nature of the

                                 8
underlying remedies sought.’”    Montanile, 136 S. Ct. at 657

(alterations omitted) (quoting Sereboff v. Mid Atl. Med. Serv.,

Inc., 547 U.S. 356, 363 (2006)).       A plaintiff seeks equitable

relief “where money or property identified as belonging in good

conscience to the plaintiff [can] clearly be traced to

particular funds or property in the defendant’s possession.”

Id. (quoting Great-West Life & Annuity Ins. Co. v. Knudson, 534

U.S. 204, 213 (2002)).

       In Sereboff, the Court distinguished between “equitable

restitution (where a lien attaches because the defendant

misappropriated property from the plaintiff) and equitable liens

by agreement,” where a defendant constructively possesses a fund

to which the plaintiff is entitled.       Montanile, 136 S. Ct. at

660.    The Court explained that an ERISA plan, by its terms,

could create an equitable lien by agreement on damages recovered

from a tortfeasor, where a plan has covered a participant’s

medical expenses.    Sereboff, 547 U.S. at 364-65.     The Court then

clarified in Montanile that, regardless of whether a plaintiff

can show an equitable lien by agreement, when the funds sought

by the plaintiff have been completely dissipated, “that complete

dissipation eliminate[s] the lien.”       Montanile, 136 S. Ct. at

659.    In that circumstance, a plaintiff is left to seek damages,

which is not a remedy available under § 502(a)(3).       Id.; see

also Mertens v. Hewitt Assocs., 508 U.S. 248, 256 (1993)

                                   9
(rejecting ERISA claim that sought “nothing other than

compensatory damages”).

     Plaintiff argues that the Plan created an equitable lien by

agreement over any funds Marino received from the responsible

third party and, accordingly, Defendant was required to hold the

settlement funds in escrow until Plaintiff settled its lien.

ECF No. 69 at 4.   However, Plaintiff does not dispute that

Defendant was entitled to attorney’s fees for the services it

rendered to Marino.   Id. at 3, 4.    The only funds to which

Plaintiff lays claim have therefore left Defendant’s hands.

Under Montanile, Defendant’s dissipation of those funds

eliminated any lien Plaintiff may have had.     136 S. Ct. at 659. 2

     The Supreme Court has “‘recognized consistently’ that

someone ‘who recovers a common fund for the benefit of persons

other than himself’ is due ‘a reasonable attorney’s fee from the

fund as a whole.’”    US Airways, Inc. v. McCutchen, 569 U.S. 88,

104 (2013) (quoting Boeing Co. v. Van Gemert, 444 U.S. 472, 478

(1980)).   This rule, called the common fund doctrine, governs

any ERISA plan that does not expressly abrogate it.     Id. at 100. 3


2 As discussed, Defendant waived any defense available pursuant
to Montanile based on the dissipation of its fees or costs. But
it did not waive any defense under Montanile based on
dissipation of the rest of the settlement proceeds.
3 The parties do not discuss the $55,872.68 Defendant took from

the settlement proceeds to cover litigation costs. See ECF No.
42. Because McCutchen indicates that the common fund doctrine
applies to costs as well as fees, I do not distinguish between
                                 10
Here, the Plan does not mention the common fund doctrine.

Compare with Longaberger Co. v. Kolt, 586 F.3d 459, 463 (6th

Cir. 2009) (construing ERISA plan under which “[t]he Plan’s

rights shall not be subject to reduction under any common fund

or similar claims or theories”). 4

     The “true recovery” in Marino’s civil action was the

amount remaining “after the costs of obtaining it [were]

deducted.”   McCutchen, 569 U.S. at 103.   When, as here, the

common fund doctrine applies, “the recovery to which [Plaintiff]

has first claim is [not] every cent the third party paid [but],

instead, the money the beneficiary took away.”    Id.; see also

Quest Diagnostics v. Bomani, No. 11-CV-951 (MPS), 2013 WL

3148651, at *1 (D. Conn. June 19, 2013) (noting that, under

McCutchen, the common fund doctrine limits ERISA fiduciary’s




the two. See McCutchen, 569 U.S. at 105 (“Third-party
recoveries do not often come free: To get one, an insured must
incur lawyer’s fees and expenses.”) (emphasis added).
4 As noted previously, White’s letter to Butler of September 6,

2012, attaches a subrogation section. ECF No. 41-3 at 42. This
subrogation section purports to abrogate the common fund
doctrine. Id. at 48. However, such a provision does not appear
anywhere in the Plan, which states that “[t]his document and the
attached Exhibits set forth the entire Plan.” ECF No. 41-1 at
158. Accordingly, I cannot conclude that the common fund
doctrine was abrogated here. See CIGNA Corp. v. Amara, 563 U.S.
421, 437 (2011) (“[W]e have no reason to believe that [ERISA]
intends . . . to giv[e] the administrator the power to set terms
indirectly by including them in the summary plan description.”).
                                11
claim “to the beneficiary’s net recovery, after subtracting

attorney’s fees”). 5

     The gist of Plaintiff’s position is that Defendant should

have reduced its disbursement to Marino by the amount of the

claimed lien.    As a result of that disbursement, however,

Plaintiff cannot show that any “money or property identified as

belonging in good conscience to the plaintiff [can] clearly be

traced to particular funds or property in the defendant’s

possession.”    Great-West Life, 534 U.S. at 213.   “[W]here the

wrongdoer no longer has the property at issue in its possession,

the claim against that party is legal, not equitable.”

Treasurer, Trs. of Drury Indus., Inc. Health Care Plan v.

Goding, 692 F.3d 888, 896 (8th Cir. 2012).

     Plaintiff explains that its claim is based on Longaberger,

in which an ERISA plan paid for a participant’s medical expenses

and the participant then received a settlement from the

tortfeasor.    Longaberger, 586 F.3d at 461-62.   The Sixth Circuit

determined that the ERISA fiduciary could hold the participant’s

attorney liable under § 503(a)(3).    Id. at 469.   Longaberger

read Sereboff as holding “that funds no longer had to be

traceable or maintained in order for relief to qualify as


5 To the extent plaintiff claims that defendant’s taking a fee
prejudiced its ability to be made whole, the $54,127.32 that
defendant disbursed to Marino was more than sufficient to
reimburse the Plan for his medical costs. See ECF No. 42.
                                 12
equitable under ERISA.”   586 F.3d at 469.   Longaberger thus

determined that because the ERISA plan created an equitable lien

by agreement on any settlement proceeds, the fiduciary “was free

to follow a portion of the settlement funds” into the hands of

the beneficiary’s attorney regardless of whether those funds had

been disbursed. Id.   Since then, the Supreme Court has clarified

that even when an equitable lien by agreement exists, if the

funds in question have been disbursed, the relief sought is

legal rather than equitable.   Montanile, 136 S. Ct. at 655.

     In addition, the Longaberger court determined that the

attorney had no right to fees because the plan’s lien, by its

terms, preempted this right and abrogated the common fund

doctrine.   Id. at 471-72.   Here, in contrast, the Plan language

merely requires the participant to reimburse Plaintiff.      It does

not mention the common fund doctrine.   Because ERISA only

permits Plaintiff to enforce the Plan terms, the holding of

Longaberger does not help plaintiff here.    See 29 U.S.C.

§ 1132(a)(3); Cent. States, Se. & Sw. Areas Health & Welfare

Fund v. Gerber Life Ins. Co., 771 F.3d 150, 156 (2d Cir. 2014)

(“ERISA-plan provisions do not create constructive trusts and

equitable liens by the mere fact of their existence; the liens

and trusts are created by the agreement between the parties to

deliver assets.”) (quoting Cent. States, Se. & Sw. Areas Health



                                 13
& Welfare Fund v. Health Special Risk, Inc., 756 F.3d 356, 365

(5th Cir. 2014)).

     Plaintiff cites two cases in which district courts

concluded that an ERISA plan fiduciary sought “appropriate

equitable relief” under § 502(a)(3) against a participant’s

legal counsel.   See Kohl’s Dep’t Stores v. Castelli, 961 F.

Supp. 2d 415, 426 (E.D.N.Y. 2013); Highmark Blue Cross Blue

Shield of W. Va. v. Johnson, No. 2:17-cv-00786, 2018 U.S. Dist.

LEXIS 118772 (W.D. Pa. July 17, 2018).    In each case, however,

as in Longaberger, the plan by its terms created an equitable

lien by agreement, and the plaintiff asserted that this lien

preempted any right to attorney’s fees.    See Kohl’s, 961 F.

Supp. 2d at 418, 425-26; Highmark, 2018 U.S. Dist. LEXIS 118772,

at *4, *20.    Here, as discussed, Plaintiff does not dispute that

Defendant had a right to take its fees and costs out of the

settlement proceeds; it argues rather that Defendant should have

retained the amount of the claimed lien in an escrow account

instead of disbursing it to Marino.   Plaintiff “is essentially

attempting to impose personal, or legal, liability on [the

attorneys] for conferring benefits on [the participant].”

Goding, 692 F.3d at 896.   Such liability is not cognizable under

§ 502(a)(3).

     In addition, Kohl’s rested on the conclusion that the

attorneys had at one point “exercised sufficient control” over

                                 14
the money on which the plaintiff had a lien.   Kohl’s, 961 F.

Supp. 2d at 426.   In Montanile, the Court held that a plaintiff

cannot seek “appropriate equitable relief” for funds that are no

longer in the defendant’s possession.   136 S. Ct. at 655.

Accordingly, I decline to follow Kohl’s. 6

     Plaintiff correctly notes that under Harris Trust & Savings

Bank v. Salomon Smith Barney, Inc., a nonfiduciary party in

interest may be held liable under § 502(a)(3), and “liability

under that provision does not depend on whether ERISA’s

substantive provisions impose a specific duty on the party being

sued.”   530 U.S. 238, 245 (2000).   But this holding is unhelpful

when, as here, the plaintiff does not assert a violation of an

ERISA provision, but rather seeks to enforce its rights under an



6
 Plaintiff’s citation to Bd. of Trs. of the Nat’l Elevator
Indus. Health Benefit Plan v. Goodspeed, is misplaced. No. 17-
cv-05133, 2019 U.S. Dist. LEXIS 73314 (E.D. Pa. May 1, 2019).
In Goodspeed, the plaintiff, the administrator of an employee
benefit plan, reimbursed the defendant, a plan participant, for
medical costs. Id. at *1. The plaintiff then sought to enforce
an equitable lien on a settlement the defendant received from
the responsible tortfeasor. Id. at *1-2. The court denied the
defendant’s motion for summary judgment because he had not
completely dissipated all the settlement proceeds, and thus
“there [were] specific funds against which an equitable lien
could be attached.” Id. at *2. That the participant had
transferred the funds to a different bank account did not result
in dissipation. Id. at *14. Goodspeed is inapposite because
the plaintiff sought to enforce an equitable lien against the
plan participant, not his attorney. It does not support
Plaintiff’s claim in this case that Defendant should have
refrained from disbursing the settlement funds to Marino until
Plaintiff’s lien was satisfied.
                                15
ERISA plan.   Plaintiff’s claim does not turn on whether an

attorney can ever be held liable under § 503(a)(3).   The

question here is whether Plaintiff seeks “appropriate equitable

relief” against Defendant for failing to keep settlement funds

in an escrow account until Plaintiff’s lien was resolved.     For

the reasons discussed above, I agree with Defendant that

Plaintiff is seeking damages, not equitable relief.

                          IV. Conclusion

     Accordingly, Defendant’s motion for summary judgment is

granted and Plaintiff’s motion for summary judgment is denied.

The clerk may enter judgment and close the case.

     So ordered this 30th day of September 2019.


                                       /s/ RNC
                                    Robert N. Chatigny
                               United States District Judge




                                16
